DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 15th, 2022 has been entered. Claims 1, 3-5, 12, 15, 17-21 and 23-24 have been amended. Claims 1-24 remain pending. Applicant’s amendments to the claims, drawings and specification overcome the rejections previously set forth in the Non-Final Office Action mailed August 15th, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Govoni et al. (EP 0759813) in view of Furukawa (US 4461702).
Regarding claim 1, Govoni et al. (EP 0759813) teaches a screening device for screening powders (Paragraph 0001 lines 1-4), wherein said device comprises: 
a screening space comprising a first chamber (Fig. 2 #11 on the right side of #2) and a second chamber (Fig. 2 #11 on the left side of #2), wherein the first chamber and the second chambers are adjacent (Fig. 2 #11 on right side of #2 adjacent #11 on left side of #2) and have a common partition wall (Fig. 2 #2), and 
a screen (Fig. 4 #22 “metallic net”), wherein the screen forms at least a part of the partition wall (Paragraph 0019 lines 2-3), 
wherein the first chamber (Fig. 2 #11 on the right side of #2) comprises a raw material inlet (Fig. 2 #1, Paragraph 0019 lines 4-5) and a residual particle outlet (Fig. 3 #5 “discharging device”), 
wherein the second chamber (Fig. 2 #11 on the left side of #2) comprises a product material outlet (Fig. 2 #6 “discharge”) and a rotatable blade (Fig. 2 #9), wherein the rotatable blade comprises one or more nozzles (Paragraph 0021 lines 1-2) which are configured for blowing gas against the screen (Paragraph 0021 lines 2-3), 
wherein the screen (Fig. 4 #22 “metallic net”) is placed obliquely or vertically (Paragraph 0019 line 3), and in that the first chamber (Fig. 2 #11 on the right side of #2) further comprises a float gas unit (Fig. 3 #4 “fluidization gas distributor”), wherein the float gas unit is configured for, in use, providing an upwards directed gas flow (Fig. 3 #55, Paragraph 0020 lines 7-14) in a part of the first chamber, and wherein the screening device is configured for, in use, providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on the right side of #2) and the second chamber (Fig. 2 #11 on the left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2), and 
wherein the float gas unit is arranged at a bottom side of the first chamber (Fig. 2 #4 at bottom side of portion of #11 on the right side of #2). 
Govoni et al. (EP 0759813) lacks teaching the raw material inlet arranged at a top side of the first chamber. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) wherein a raw material inlet (Col. 5 lines 56-59) is arranged at a top side of a first chamber (Fig. 5 #9 “inlet port” at top side of ‘A’). Furukawa (US 4461702) explains that the raw material which travels through the inlet at a top side of a chamber is uniformly distributed by a material distributor into the screen assemblies (Col. 5 lines 56-59). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a raw material inlet arranged at a top side of the first chamber as taught by Furukawa (US 4461702) in order to provide a more uniform distribution of the material as it travels into the chamber. 
Regarding claim 2, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the second chamber (Fig. 2 #11 on the left side of #2) or the product material outlet (Fig. 2 #6 “discharge”) are configured for connecting a suction apparatus (Fig. 1 #80) or vacuum pump for, in use, reducing the pressure in the second chamber (Paragraph 0021 lines 5-8). 
Regarding claim 3, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the raw material inlet (Fig. 2 #1) and the float gas unit (Fig. 2 #4) are arranged at opposite sides of the first chamber (Fig. 2 #1 arranged at right side of #110, #4 arranged at lower left side of #11 on the right side of #2). 
Regarding claim 4, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the float gas unit (Fig. 2 #4) comprises a fan or a float gas inlet (Fig. 3 #3). 
Regarding claim 5, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the first chamber (Fig. 2 #11 on the right side of #2) further comprises a drive gas inlet (Fig. 2 #1, Paragraph 0019 lines 4-5), wherein the drive gas inlet is arranged at or near a top side of the first chamber (Fig. 2 #1 arranged near top side of #110), or wherein the drive gas inlet is arranged in a side wall of the first chamber (Fig. 2 #1 arranged in a side wall of right side of #11), or wherein the drive gas inlet is arranged substantially opposite to the partition wall or the screen (Fig. 2 #1 arranged opposite #2). 
Regarding claim 6, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the screening device is configured for introducing the raw material into the first chamber together with a transport gas (Paragraph 0019 lines 4-5). 
Regarding claim 7, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the residual particle outlet (Fig. 3 #5 “discharging device”) is arranged at or near a bottom side of the first chamber (Fig. 3 #5 arranged at bottom side of right side of #11). 
Regarding claim 8, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the angle of the screen (Fig. 4 #22 “metallic net”) with respect to a horizontal plane is between the 45 and 90 degrees (Fig. 2 shows screen placed at 90 degree angle to horizontal plane). 
Regarding claim 10, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the product material outlet (Fig. 2 #6 “discharge”) is arranged at or near a bottom side of the second chamber (Fig. 2 #6 arranged at bottom side of left side of #11). 
Regarding claim 11, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the screening device comprises an actuator (Fig. 2 #7) which is configured to rotate the rotatable blade in front of the screen (Paragraph 0021 lines 3-5). 
Regarding claim 12, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the float gas, the gas for the rotatable blade, the drive gas or the transport gas are inert gasses (Paragraph 0027 line 4). 
Regarding claim 13, Govoni et al. (EP 0759813) teaches a screening device for screening powders further comprising a separator unit (Fig. 1 #70) which is attached to the product material outlet (Fig. 2 #6), wherein the separator unit is configured for substantially separating screened particles from a gas stream (Paragraph 0021 lines 5-8). 
Govoni et al. lacks teaching a separator unit which is a cyclone unit. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) which is attached to the product material outlet (Fig. 5 #10 “outlet port”), and which is configured for substantially separating screened particles from a gas stream (Col. 5 lines 48-53). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles. 
Regarding claim 14, Govoni et al. (EP 0759813) teaches a screening device for screening powders wherein the separator unit comprises: 
a chamber for separating the screened particles and the gas stream (Fig. 1 chamber of #70), 
an inlet in fluid connection with the product material outlet (Fig. 1 shows flow of material from #6 into #70), 
a gas outlet for the gas stream (Fig. 1 shows flow of gas stream towards #80), and 
a separator material outlet (Fig. 1#75, Paragraph 0021 lines 5-7). 
As stated previously, Govoni et al. lacks teaching a separator unit which is a cyclone unit. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) comprising a chamber for separating the screened particles and the gas stream (Fig. 5 chamber of ‘B’), a gas outlet for the gas stream (Fig. 5 outlet of ‘B’ leading towards ‘C’), and a cyclone material outlet (Fig. 5 #40). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles. 
Regarding claim 15, Govoni et al. (EP 0759813) teaches an assembly for screening powder, wherein said assembly comprising a first screening device (Fig. 1 #30), and a second screening device (Paragraph 0025 lines 3-4), wherein each of the first and second screening device comprises: 
a screening space comprising a first chamber (Fig. 2 #11 on the right side of #2) and a second chamber (Fig. 2 #11 on the left side of #2), wherein the first chamber and the second chambers are adjacent (Fig. 2 #11 on right side of #2 adjacent #11 on left side of #2) and have a common partition wall (Fig. 2 #2), and 
a screen (Fig. 4 #22 “metallic net”), wherein the screen forms at least a part of the partition wall (Paragraph 0019 lines 2-3), 
wherein the first chamber (Fig. 2 #11 on the right side of #2) comprises a raw material inlet (Fig. 2 #1, Paragraph 0019 lines 4-5) and a residual particle outlet (Fig. 3 #5 “discharging device”), 
wherein the second chamber (Fig. 2 #11 on the left side of #2) comprises a product material outlet (Fig. 2 #6 “discharge”) and a rotatable blade (Fig. 2 #9), wherein the rotatable blade comprises one or more nozzles (Paragraph 0021 lines 1-2) which are configured for blowing gas against the screen (Paragraph 0021 lines 2-3), 
wherein the screen (Fig. 4 #22 “metallic net”) is placed obliquely or vertically (Paragraph 0019 line 3), and in that the first chamber (Fig. 2 #11 on the right side of #2) further comprises a float gas unit (Fig. 3 #4 “fluidization gas distributor”), wherein the float gas unit is configured for, in use, providing an upwards directed gas flow (Fig. 3 #55, Paragraph 0020 lines 7-14) in a part of the first chamber, and wherein the screening device is configured for, in use, providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on the right side of #2) and the second chamber (Fig. 2 #11 on the left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2), and 
wherein the float gas unit is arranged at a bottom side of the first chamber (Fig. 2 #4 at bottom side of #11 on the right of #2), 
wherein the assembly further comprises a connection between the raw material inlet of the second screening device and the product material outlet (Fig. 2 #6) of the first screening device (Paragraph 0025 lines 3-4). 
While Govoni et al. does not show the details of more than one screening device used in series, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in order to classify particles according to different cut-off values, the product material outlet of a first screening device would direct material to an inlet of a following screening device, wherein the following screening device is identical to the first screening device but utilizes a different cut-off value. 
Govoni et al. (EP 0759813) lacks teaching the raw material inlet arranged at a top side of the first chamber. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) wherein a raw material inlet (Col. 5 lines 56-59) is arranged at a top side of a first chamber (Fig. 5 #9 “inlet port” at top side of ‘A’). Furukawa (US 4461702) explains that the raw material which travels through the inlet at a top side of a chamber is uniformly distributed by a material distributor into the screen assemblies (Col. 5 lines 56-59). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a raw material inlet arranged at a top side of the first chamber as taught by Furukawa (US 4461702) in order to provide a more uniform distribution of the material as it travels into the chamber. 
Regarding claim 16, Govoni et al. (EP 0759813) teaches an assembly wherein the first chamber (Fig. 2 #11 on the right side of #2) of the first screening device (Fig. 1 #30) and first chamber (Fig. 2 #11 on the right side of #2) of the second screening device (Paragraph 0025 lines 3-4, duplicate of Fig. 1 #30 in series) both comprise a drive gas inlet (Fig. 2 #1). 
Regarding claim 17, Govoni et al. (EP 0759813) lacks teaching an assembly wherein the connection between the product material outlet of the first screening device and the raw material inlet of the second screening device comprises a buffer, wherein the buffer is configured for collecting the product material of the first screening device and for dosing and transferring said product material to the second screening device.
Furukawa (US 4461702) teaches an assembly for screening powders (Col. 1 lines 6-7) wherein after the product outlet (Fig. 5 #10) of the first screening device, there is a buffer (Fig. 5 #40 “rotary valve”), wherein the buffer is configured for collecting the product material of the first screening device and for dosing and transferring said product material (Col. 5 lines 48-53). Additionally, prior to the raw material inlet (Fig. 5 #9) of the first screening device, Furukawa teaches a buffer (Fig. 5 #38 “rotary valve”) configured for dosing and transferring material to the screening device (Col. 5 lines 40-42). Furukawa states that the buffers are used to control the amount of material traveling to or from a device (Col. 5 lines 40-53). Therefore, considering a first and second screening device in series, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a buffer between the product material outlet of the first screening device and the raw material inlet of the second screening device as taught by Furukawa (US 4461702) in order to control the amount of material traveling from the first screening device and into the second screening device, thus providing a higher degree of control over the assembly. 
Regarding claim 18, Govoni et al. (EP 0759813) teaches an assembly further comprising a separator unit (Fig. 2 #70) which is attached to the product material outlet (Fig. 2 #6), wherein the separator unit is configured for substantially separating screened particles from a gas stream (Paragraph 0021 lines 5-8), wherein the separator unit is arranged after the first screening device (Fig. 1 #70 after #30). 
Govoni et al. lacks teaching a separator unit which is a cyclone unit, wherein the cyclone unit is arranged between the first screening device and the buffer. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) which is attached to the product material outlet (Fig. 5 #10 “outlet port”), and which is configured for substantially separating screened particles from a gas stream (Col. 5 lines 48-53), wherein the cyclone unit is arranged between the first screening device (Fig. 5 ‘B’ after ‘A’) and the buffer (Fig. 5 #40 after ‘B’). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit, wherein the cyclone unit is arranged between the first screening device and the buffer as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles. 
Regarding claim 19, Govoni et al. (EP 0759813) teaches an assembly further comprises a suction apparatus or vacuum pump (Fig. 1 #80) which is arranged in fluid connection to the second chamber (Fig. 2 #11 on left side of #2) of the second or the first screening device (Fig. 1 #30).
Regarding claim 20, Govoni et al. (EP 0759813) teaches a method for screening powder using a screening device, comprising: 
a screening space comprising a first chamber (Fig. 2 #11 on the right side of #2) and a second chamber (Fig. 2 #11 on the left side of #2), wherein the first chamber and the second chambers are adjacent (Fig. 2 #11 on right side of #2 adjacent #11 on left side of #2) and have a common partition wall (Fig. 2 #2), and 
a screen (Fig. 4 #22 “metallic net”), wherein the screen forms at least a part of the partition wall (Paragraph 0019 lines 2-3), 
wherein the first chamber (Fig. 2 #11 on the right side of #2) comprises a raw material inlet (Fig. 2 #1, Paragraph 0019 lines 4-5) and a residual particle outlet (Fig. 3 #5 “discharging device”), 
wherein the second chamber (Fig. 2 #11 on the left side of #2) comprises a product material outlet (Fig. 2 #6 “discharge”) and a rotatable blade (Fig. 2 #9), wherein the rotatable blade comprises one or more nozzles (Paragraph 0021 lines 1-2) which are configured for blowing gas against the screen (Paragraph 0021 lines 2-3), 
wherein the screen (Fig. 4 #22 “metallic net”) is placed obliquely or vertically (Paragraph 0019 line 3), and in that the first chamber (Fig. 2 #11 on the right side of #2) further comprises a float gas unit (Fig. 3 #4 “fluidization gas distributor”), wherein the float gas unit is configured for, in use, providing an upwards directed gas flow (Fig. 3 #55, Paragraph 0020 lines 7-14) in a part of the first chamber, and wherein the screening device is configured for, in use, providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on the right side of #2) and the second chamber (Fig. 2 #11 on the left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2), and 
wherein the float gas unit is arranged at a bottom side of the first chamber (Fig. 2 #4 at bottom side of #11 on the right of #2),
wherein the method comprising the steps of: 
providing powder (Paragraph 0019 lines 4-5) in the first chamber (Fig. 2 #11 on the right side of #2) via the raw material inlet (Fig. 2 #1), wherein the powder comprises an assembly of particles having a variety of dimensions (Paragraph 0001 line 2-4); 
activating a float gas unit (Fig. 2 #4) in the first chamber (Fig. 2 #11 on the right side of #2) to provide a counter flow (Fig. 3 #55) configured for at least partially suspending or floating at least part of the particles of the powder in the first chamber (Paragraph 0020 lines 7-14); 
blowing gas (Paragraph 0021 lines 1-3) against the screen (Fig. 4 #22) by means of one or more nozzles of the rotating blade (Fig. 2 #9); 
providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on right side of #2) and the second chamber (Fig. 2 #11 on left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2); and 
allowing the particle of said powder with dimensions smaller than openings in the screen to pass through the screen into the second chamber (Paragraph 0022 lines 1-5), wherein the particles arriving in a second chamber are part of a product material which exits the second chamber (Paragraph 0020 lines 13-14) via the product material outlet (Fig. 2 #6). 
Govoni et al. (EP 0759813) lacks teaching the raw material inlet arranged at a top side of the first chamber. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) wherein a raw material inlet (Col. 5 lines 56-59) is arranged at a top side of a first chamber (Fig. 5 #9 “inlet port” at top side of ‘A’). Furukawa (US 4461702) explains that the raw material which travels through the inlet at a top side of a chamber is uniformly distributed by a material distributor into the screen assemblies (Col. 5 lines 56-59). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a raw material inlet arranged at a top side of the first chamber as taught by Furukawa (US 4461702) in order to provide a more uniform distribution of the material as it travels into the chamber. 
Regarding claim 21, Govoni et al. (EP 0759813) teaches a method wherein the first chamber (Fig. 2 #11 on the right side of #2) of the screening device further comprises a drive gas inlet (Fig. 2 #1), wherein the drive gas inlet is arranged at or near a top side of the first chamber (Fig. 2 #1 arranged near top side of #110), or 
wherein the drive gas inlet (Fig. 2 #1) is arranged in a side wall of the first chamber (Fig. 2 #1 arranged in a side wall of #11 on the right side of #2), or wherein the drive gas inlet (Fig. 2 #1) is arranged substantially opposite to the partition wall or the screen (Fig. 2 #1 arranged opposite #2), 
wherein the method further comprising the step of: 
introducing a drive gas in the first chamber via the drive gas inlet to create or enhance a gas flow (Paragraph 0015 lines 1-4) from the first chamber into the second chamber (Fig. 2 from #11 on right side of #2 to #11 on left side of #2). 
Regarding claim 22, Govoni et al. (EP 0759813) teaches a method wherein the screening device further comprising a separator unit (Fig. 1 #70) which is attached to the product material outlet (Fig. 1 #6), wherein the separator unit is configured for substantially separating screened particles from a gas stream (Paragraph 0021 lines 5-8), wherein the method further comprising the step of: 
separating the product material (Fig. 1 #75) from the gas stream (Fig. 1 #80) using a separator unit (Fig. 1 #70), wherein the product material leaves the separator unit substantially via the separator material outlet (Paragraph 0021 line 6), while the gas stream leaves the separator unit via the gas outlet (Paragraph 0021 lines 7-8). 
Govoni et al. lacks teaching a separator unit which is a cyclone unit. 
Furukawa (US 4461702) teaches a method for screening powders (Col. 1 lines 6-7) comprising a cyclone unit (Fig. 5 ‘B’) which is attached to the product material outlet (Fig. 5 #10 “outlet port”), and which is configured for substantially separating screened particles from a gas stream (Col. 5 lines 48-53), wherein the product material leaves the cyclone unit substantially via the cyclone material outlet (Fig. 5 #40), while the gas stream leaves the cyclone unit via the gas outlet (Fig. 5 outlet of ‘B’ directed towards ‘C’). Furukawa states that the cyclone unit separates fine particles from a gas flow (Col. 5 lines 48-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a separator unit which is a cyclone unit as taught by Furukawa (US 4461702) in order to provide a separation which is effective for separating fine particles. 
Regarding claim 23, Govoni et al. (EP 0759813) teaches a method for screening powder using an assembly comprising a first screening device (Fig. 1 #30) and a second screening device (Paragraph 0025 lines 3-4), wherein each of the first screening device and the second screening device comprises: 
a screening space comprising a first chamber (Fig. 2 #11 on the right side of #2) and a second chamber (Fig. 2 #11 on the left side of #2), wherein the first chamber and the second chambers are adjacent (Fig. 2 #11 on right side of #2 adjacent #11 on left side of #2) and have a common partition wall (Fig. 2 #2), and 
a screen (Fig. 4 #22 “metallic net”), wherein the screen forms at least a part of the partition wall (Paragraph 0019 lines 2-3), 
wherein the first chamber (Fig. 2 #11 on the right side of #2) comprises a raw material inlet (Fig. 2 #1, Paragraph 0019 lines 4-5) and a residual particle outlet (Fig. 3 #5 “discharging device”), 
wherein the second chamber (Fig. 2 #11 on the left side of #2) comprises a product material outlet (Fig. 2 #6 “discharge”) and a rotatable blade (Fig. 2 #9), wherein the rotatable blade comprises one or more nozzles (Paragraph 0021 lines 1-2) which are configured for blowing gas against the screen (Paragraph 0021 lines 2-3), 
wherein the screen (Fig. 4 #22 “metallic net”) is placed obliquely or vertically (Paragraph 0019 line 3), and in that the first chamber (Fig. 2 #11 on the right side of #2) further comprises a float gas unit (Fig. 3 #4 “fluidization gas distributor”), wherein the float gas unit is configured for, in use, providing an upwards directed gas flow (Fig. 3 #55, Paragraph 0020 lines 7-14) in a part of the first chamber, and wherein the screening device is configured for, in use, providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on the right side of #2) and the second chamber (Fig. 2 #11 on the left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2), and 
wherein the float gas unit is arranged at a bottom side of the first chamber (Fig. 2 #4 at bottom side of #11 on the right of #2),
wherein the assembly further comprises a connection between the raw material inlet of the second screening device and the product material outlet (Fig. 2 #6) of the first screening device (Paragraph 0025 lines 3-4), 
wherein the method comprising the steps of: 
providing powder (Paragraph 0019 lines 4-5) in the first chamber (Fig. 2 #11 on the right side of #2) via the raw material inlet (Fig. 2 #1), wherein the powder comprises an assembly of particles having a variety of dimensions (Paragraph 0001 lines 2-4); 
activating a float gas unit (Fig. 2 #4) in the first chamber (Fig. 2 #11 on the right side of #2) to provide a counter flow (Fig. 3 #55) configured for at least partially suspending or floating at least part of the particles of the powder in the first chamber (Paragraph 0020 lines 7-14); 
blowing gas (Paragraph 0021 lines 1-3) against the screen (Fig. 4 #22) by means of one or more nozzles of the rotating blade (Fig. 2 #9); 
providing a pressure difference (Paragraph 0024 lines 1-2) between the first chamber (Fig. 2 #11 on right side of #2) and the second chamber (Fig. 2 #11 on left side of #2) such that the pressure in the second chamber is lower than the pressure in the first chamber (Paragraph 0021 lines 1-3, pressurized cleaning gas fed towards #11 on the right side of #2); and 
allowing the particle of said powder with dimensions smaller than openings in the screen to pass through the screen into the second chamber (Paragraph 0022 lines 1-5), wherein the particles arriving in a second chamber are part of a product material which exits the second chamber (Paragraph 0020 lines 13-14) via the product material outlet (Fig. 2 #6), wherein the product material of the first screening device of the assembly is at least partially lead into the raw material inlet of the second screening device of the assembly (Paragraph 0025 lines 3-4). 
While Govoni et al. does not show the details of more than one screening device used in series, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in order to classify particles according to different cut-off values, the product material outlet of a first screening device would direct material to an inlet of a following screening device, wherein the following screening device is identical to the first screening device but utilizes a different cut-off value. 
Govoni et al. (EP 0759813) lacks teaching the raw material inlet arranged at a top side of the first chamber. 
Furukawa (US 4461702) teaches a screening device for screening powders (Col. 1 lines 6-7) wherein a raw material inlet (Col. 5 lines 56-59) is arranged at a top side of a first chamber (Fig. 5 #9 “inlet port” at top side of ‘A’). Furukawa (US 4461702) explains that the raw material which travels through the inlet at a top side of a chamber is uniformly distributed by a material distributor into the screen assemblies (Col. 5 lines 56-59). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a raw material inlet arranged at a top side of the first chamber as taught by Furukawa (US 4461702) in order to provide a more uniform distribution of the material as it travels into the chamber. 
Regarding claim 24, Govoni et al. (EP 0759813) lacks teaching a method wherein the product material of the first screening device is at least partially collected in a buffer, wherein the product material in the buffer is dosed and transferred to the raw material inlet of the second screening device.
Furukawa (US 4461702) teaches a method for screening powders (Col. 1 lines 6-7) wherein after the product outlet (Fig. 5 #10) of the first screening device, there is a buffer (Fig. 5 #40 “rotary valve”), wherein the buffer is configured for at least partially collecting the product material of the first screening device and for dosing and transferring said product material (Col. 5 lines 48-53). Additionally, prior to the raw material inlet (Fig. 5 #9) of the screening device, Furukawa teaches a buffer (Fig. 5 #38 “rotary valve”) configured for dosing and transferring material to the screening device (Col. 5 lines 40-42). Furukawa states that the buffers are used to control the amount of material traveling to or from a device (Col. 5 lines 40-53). 
Therefore, considering a first and second screening device in series, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a method wherein the product material of the first screening device is at least partially collected in a buffer, wherein the product material in the buffer is dosed and transferred to the raw material inlet of the second screening device as taught by Furukawa (US 4461702) in order to control the amount of material traveling from the first screening device and into the second screening device, thus providing a higher degree of control over the system. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Govoni et al. (EP 0759813) in view of Furukawa (US 4461702) and further in view of Nelson et al. (US 4251355). 
Regarding claim 9, Govoni et al. (EP 0759813) lacks teaching a screening device for screening powders wherein the screening device is configured to comprise a vertical axis in the first chamber, wherein the vertical axis crosses the screen at a position in a vertically lower part of the screen, and wherein the vertical axis is spaced apart from the screen at a position in a vertically upper part of the screen.
Nelson et al. (US 4251355) teaches a screening device for screening powders (Col. 1 lines 11-17) wherein the screening device is configured to comprise a vertical axis (Fig. 1 vertical axis along #46) in the first chamber (Fig. 1 #11), wherein the vertical axis crosses the screen (Fig. 1 #20) at a position in a vertically lower part of the screen (Fig. 1 vertical axis along #46 crosses vertically lower part of screen #20), and wherein the vertical axis is spaced apart from the screen at a position in a vertically upper part of the screen (Fig. 1 vertical axis along #46 is spaced apart from vertically upper part of screen #20). Nelson et al. explains that the vertical axis of the first chamber crosses the screen at a position in a vertically lower part of the screen such that any particles which fail to maintain movement with the gas flow, instead fall along the inclined screen due to the effects of gravity (Col. 3 lines 49-59), such that the angle of the screen assists in the screening of powders. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Govoni et al. (EP 0759813) to include a vertical axis in the first chamber, wherein the vertical axis crosses the screen at a position in a vertically lower part of the screen, and is spaced away from the screen at a position in a vertically upper part of the screen as taught by Nelson et al. (US 4251355), such that the position of the screen assists the movement of powders in the screening device. 
Response to Arguments
Applicant’s arguments, filed November 15th, 2022, with respect to amended claims 1, 15, 20 and 23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Furukawa (US 4461702). 
Regarding the Applicant’s argument that the fluidization gas distributor as taught by Govoni et al. (EP 0759813) is completely different than the float gas unit as claimed, the Examiner would like to clarify that the fluidization gas distributor is configured to provide an upward directed gas flow for at least partially suspending or floating at least part of the particles of the powder in the first chamber in front of the screen, such that the flow of gas from the fluidization gas distributor is in an opposite direction with respect from the flow of the to be screened powder at the raw material inlet as Govoni et al. states “With the above described arrangement of the fluidized bed (13), the probability of the fine particles to be re-sent to the screening means, and therefore to pass through it, is greatly increased [schematically the path is indicated with arrow (55) in Figure 3]” (Paragraph 0020 lines 10-12), such that the flow of gas is directed upwards, which is perpendicular the flow of the to be screened powder at the raw material inlet (see Fig. 3 arrow #1).  Further, had the modification been made as taught by Furukawa such that the raw material inlet is arranged at a top side of the first chamber, the flow of the gas from the float gas unit would be directly opposite the flow of the to be screened powder at the raw material inlet. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653